Case 8:18-cV-02257-EAK-TGW Document 6 Filed 10/03/18 Page 1 of 1 Page|D 26

RETURN OF SEBV|CE

UNlTED STATES DlSTR|CT COURT
|Viidd|e District of F|orida

Case Number: 8:18-CV-2257-T-13-
TGW

P|aintiff:
Christina Drake,

VS.

Defendant:
Randy Avent, etc., et al.,

For:

Eric Lindstrom

Egan, Lev. Lindstrom & Siwica. P.A.
P.O. Box 2231

Or|andol FL 32802

Received by ATTORNEY'S LEGAL SERV|CES, |NC on the 18th day of September, 2018 at 3:46 pm 10 be
served on TERRY PARKER |ND|V|DUALLY AND AS PROVOST AND EXECUT|VE VICE PRES|DENT OF
FLOR|DA POLYTECHN|C UN|VERS|TY, 4700 Research Way, Lake|and, FL 33802.

|l David E Watwood, do hereby affirm that on the 25th day of September, 2018 at 10:00 am, i:

|ND|VlDUALLYIPERSONALLY served by deiivering a true copy of the SUMMONS AND VER|F|ED
COMPLAINT with the date and hour of service endorsed thereon by me, to: TERRY PARKER
tND|V|DUALLY AND AS PROVOST AND EXECUT|VE V|CE PRES|DENT OFl FLOR|DA POLYTECHN|C
UN|VERS|TV at the address of: 4700 Research Way, Lake|and, FL 33802, and informed said person of
the contents theretn, in compliance with state statutes

| certify that l am over the age of 18, have no interest in the above actionl and arn a Certified Process
Server, in good standing, in the judicial circuit in which the process was servedl

David E Watwood
Process Server CA-253

ATTORNEY‘S LEGAL SERV|CES, |NC
617 E. Washington St. #2

Or|ando, FL 32801

(407) 839-4644

Our Job Seria| Number: ALS~2018006444

Copyright © 1992-2013 Datsbase Services, inc - Process Ssrver's Tcolbox VB og

